 ^sss^,                                                  U.S. Department of Justice
S.& ^SSSS&t. '.\<i.

v^sf/y                                                   United States Attorney
                                                         Southern District of New York

                                                         United Slates Distfid Cois/'thonse
                                                         300 Qiiarropas Street
                                                         miife Plains, New York 10601



                                                         November 20, 2019


The Honorable Paul E. Davison
United States Magistrate Judge
Southern District of New York
300 Quairopas Street
White Plains, NY 10601-4150

                      Re: United States v. Blessing Rogers, 19 Mag 10827

Dear Judge Davison:


               Defendant Blessing Rogers will be brought before the Court today for her initial
appearance on the above-referenced November 18, 2019 complaint (the "Complaint"), which
charges her with one count of conspiracy to distribute and possess with intent to distribution a
controlled substance, and one count of possession of a firearm in furtherance of a drug trafficking
offense. Accordingly, the Government respectfully requests that Your Honor sign an order
unsealing the Complaint.


               Thank you for your consideration.


                                                         Respectfully submitted,

                                                         GEOFFREY S. BERMAN
                                                         United States Attorney



                                                                                        '//
                                                   By:

                                                         Jeffrey C. Coffman
                                                         Assistant United States Attorney
                                                         (914)993-1940




       aAULE.DAVISON
United States Magistrate Judge
Southern District of New York
